DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether Applicant intends to claim an additional diode laser or intends to refer to the diode laser of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (USPN 2014/0275826-Cited by the Applicant).
Regarding claim 1, Li et al. discloses a photoacoustic, noninvasive, and continuous blood glucose measurement device, comprising: a diode laser for irradiating a living body with a pulsed laser signal having a specific wavelength ([0031], [0034]); and an ultrasound transducer for measuring a photoacoustic signal in a form of ultrasonic waves generated by a reaction of the living body with the pulsed laser signal ([0033]-[0034]), wherein the diode laser and the ultrasound transducer are provided in at least one of a steering wheel, a gearshift lever, an armrest, a headrest, and/or a rear seat (the specifics of the housing that the positively recited elements such diode laser and the ultrasound transducer are located in does not change the functionality and structure of the positively recited elements. The diode laser and the ultrasound transducer of Li et al. is configured to be placed in various type of housings such as a finger clip, band-style, ear-clip, steering wheel, a gearshift lever, an armrest, a headrest, and/or a rear seat; claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function).
Regarding claim 3, Li et al. discloses a contact part configured to allow part of a living body to contact ([0065]-[0069]); a diode laser for irradiating part of the living body with a pulsed laser signal having a specific wavelength ([0033]-[0034]); a medium part disposed between the contact part and the ultrasound transducer, and configured to allow the pulsed laser signal and the photoacoustic signal to be transmitted therethrough ([0065]-[0069]); and an optical fiber for passing through the ultrasound transducer to be connected to the diode laser, wherein the ultrasound transducer is configured to allow the pulsed laser signal and the photoacoustic signal to be in a coaxial confocal array (figures 13-16, ([0065]-[0069])).
Regarding claim 4, Li et al. discloses the ultrasound transducer is a focused ultrasound transducer ([0065]-[0069]).
Regarding claim 5, Li et al. discloses the ultrasound transducer, the medium part, and the contact part are inserted into a steering wheel of a vehicle, and the optical fiber and the diode laser are provided outside of the steering wheel (the specifics of the housing that the positively recited elements such diode laser and the ultrasound transducer are located in does not change the functionality and structure of the positively recited elements. The diode laser and the ultrasound transducer of Li et al. is configured to be placed in various type of housings such as a finger clip, band-style, ear-clip, steering wheel, a gearshift lever, an armrest, a headrest, and/or a rear seat; claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791